Case 2:14-cv-04962-KM-MAH Document 85 Filed 05/28/19 Page 1 of 5 PageID: 897




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


 SECURITIES AND EXCHANGE COMMISSION,

                                               Plain tiff,
                                                                  Civil Case No. 14-4962-KM-MAR
 v.

 ANTHONY G. BLUMBERG,
                                                Defend ant.


           FINAL JUDGMENT AS TO DEFENDANT ANTHONY C. BLUMBERG

        The Securities and Exchange Commission having tiled a Complaint and Defendant

 Anthony G. Blumherg having entered a general appearance; consented to the Court’s jurisdiction

 over him and the subject matter of this action: consented to entn of this Final Judgment: waived

 fndings of fact and conclusions of law; and waived any right to appeal from tius Final Judgment:

                                                      I.

         IT IS I IFREBY FURTHER ORDERED, ADJUDGED. AND DECREED that Defendant

 is permanently restrained and enjoined from violating Section 17(a) of the Securities Act of 1933

 (the “Securities Act”) [15 U.S.C.   §   77q(a)] in the offer or sale of any security by the use of any

 means or instruments of transportation or communication in interstate commerce or b use of the

 mails. directly or indirectly:

         (a)     to employ any device, scheme, or artifice to defraud;

         (b)     to obtain money or property by means of any untrue statement of a material fact

                 or any omission of a material hict necessary in order to make the statements

                 made, in light of the circumstances tinder which they were made, not misleading:

                 0I’


         (c)     to engage in any transaction, practice. or course of business which operates or
Case 2:14-cv-04962-KM-MAH Document 85 Filed 05/28/19 Page 2 of 5 PageID: 898




                would operate as a fraud or deceit upon the purchaser.

        IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2). the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by persona] service or otherwise: (a) Defendant’s

 officers, agents, servants, employees, and attorneys: and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                    II.

 IT IS HEREBY ORDERED. ADJUDGED. AND DECREED that Defendant is permanently

 restrained and enjoined from violating, directly or indirectly. Section 10(h) of the Securities

 Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C.        §   78j(b)] and Rule IOb-5 promulgated

 thereunder [17 C.F.R.   §   240. lOb-5j. by using any means or instrumentality of interstate

 commerce. or of the mails, or of any facility of any national securities exchange. in connection

 with the purchase or sale of any security:

        (a)     to employ any device, scheme, or artifice to defraud:

         (b)    to make any untrue statement of a material fact or to omit to state a material fact

                necessary in order to make the statements made, in the light ot’ the circumstances

                tinder which they’ were made. not misleading: or

         (c)    to engage in an’ act, practice. or course of business which operates or would

                operate as a fraud or deceit upon any person.

         IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2). the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
Case 2:14-cv-04962-KM-MAH Document 85 Filed 05/28/19 Page 3 of 5 PageID: 899




 officers, agents. servants, employees, and attorneys: and (b) oilier persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                   111.

        IT IS HEREBY FL’RTHER ORDERED. ADJUDGED. AND DECREED that Defendant

 is permanently restrained and enjoined from violating, directly or indirectly. Section I 5(c)( I) of

 the Exchange Act [15 U.S.C.    §   78o(c)(1 )j by using the mails or any means or instrumentality of

 interstate commerce to effect any transaction in, or induce or attempt to induce, the purchase or

 sale of any security by means of any manipulative. deceptive, or other fraudulent device or

 contrivance.

         IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that, as provided in

 Federal Rule of Civil Procedure 65(d)(2). the foregoing paragraph also binds the following who

 receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

 officers. agents. servants. employees, and attorneys: and (b) other persons in active concert or

 participation with Defendant or with anyone described in (a).

                                                   lv.

         IT IS FURTHER ORDERED, ADJUDGED. AND DECREED that Defendant is liable

 for disgorgement of $442,150. representing profits gained as a result of the conduct alleged in

 the Complaint, together vith prejudgment interest thereon in the amount of SI 15.150. Defendant

 shall satisfy this obligation by making four payments of $139,325 to the Securities and Exchange

 Commission. Defendant shall make the first payment within 14 days after entry of this Final

 Judgment, the second payment within 90 days after entry of this Final Judgment. the third

 payment within 120 days after entry of this Final Judgment, and the fourth payment within 210

 days after entry of this Final Judgment.
Case 2:14-cv-04962-KM-MAH Document 85 Filed 05/28/19 Page 4 of 5 PageID: 900




         Defendant   may   transmit payments electronically to the Commission, which will provide

 detailed ACI I transfer/Fedwire instructions upon request. Payments may also be made directly

 from a bank account via Pay.gov through the SEC website at

 http:iiw w.sec.uov/ahout ‘oflicesioliii,htm. Defendant may also pay by certilied check, bank

 cashier’s check, or United States postal money order payable to the Securities and Exchange

 Commission, which shall be delivered or mailed to:

        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma City. OK 73169

 and shall be accompanied by a letter identiIing the case title. civil action number. and name of

 this Court: Anthony G. Blumberu’s name as a defendant in this action: and speciing that

 payment is made pursuant to this Final Judgment.

        Defendant shall simultaneously transmit photocopies of evidence of payments and case

 identifying information to the Commission’s counsel in this action. By making these payments.

 Defendant relinquishes all legal and equitable right, title, and interest in such ftinds and no part

 of the funds shall be returned to Defendant.

        The Commission may enforce the Court’s jtidgment for disgorgement and prejudgment

 interest by moving for civil contempt (and/or through other collection procedures authorized by

 law) at any time after 14 days following entry of this Final Judgment. Defendant shall pay post

 judgment interest on any delinquent amounts pursuant to 28 U.S.C.        §   1961,

        A Fair Fund is established pursuant to Section 308(a) of the Sarbanes-Oxley Act of

 2002, as amended by the Dodd-Frank Act o12010, 15 LI.S,C,     §   7246(a), For all disgorgement,

 prejudgment interest and penalty paid pursuant to thisjudgment (the “Blumberg Fair Fund”).

        The Commission shall transfer the Bltimberg Fair Fund plus interest earned on those hinds
Case 2:14-cv-04962-KM-MAH Document 85 Filed 05/28/19 Page 5 of 5 PageID: 901




 minus court regisin’ fees, taxes, and other expenses pursuant to the Final Judgment entered in this

 case into the Fair Fund created in In //ic’ Mane, vi G—Track’ Services LL(. (‘vn’ergEx Global

 Markets Limited, and (‘oin’ergEx Execution Solutions LL(’. Administrative Proceeding File No.

 3-15654 (Dec. 18. 2013). to be distributed to harmed customers.

                                                       V.

          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, for purposes of

 exceptions to discharge set forth in Section 523 of the Bankruptcy Code. II U.S.C. §523. the

 allegations in the complaint are true and admitted b’ Defendant, and further, any debt For

 disgorgement. prejudgment interest, civil penalty or other amounts due by Defendant under this

 Final Judgment or any otherjudgment. order, consent order, decree or settlement agreement

 entered in connection with this proceeding. is a debt for the violation by DeFendant of the federal

 securities laws or any regulation or order issued tinder such laws. as set forth in Section

 523(a)(19) of the Bankruptcy Code, II U.S.C. §523(a)(19).

                                                       VI.

          IT IS FURTHER ORDERED. ADJUDGED. AND DECREED that this Court shall retain

 jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



 Dated:                     .2019

                                                    ic L
                                                                      A      A
                                                                          /PJYC
                                                 Honorable Kevin McNulty
                                                 UNITED STATES DISTRICT JUD
